DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-31-2021 has been entered.
	Claim 1 has been amended.
Claims 1-6, 8-18, and 20 are pending and under consideration.
Rejections Withdrawn


Rejections Maintained
The rejection of claims 1-6, 8-18, and 20 under 35 U.S.C. 112(b), as being indefinite for: (i) how one identifies "cells whose metabolism results in a local temperature increase and a local pH decrease” within a multi-cellular organism; and, (ii) how said bacteria are bound to said cells, is maintained.
	Applicant argues that the amendment to claim 1, stating that the featured bacteria are adapted to the method claimed.  Many such adaptation techniques are known in the art and thus need not be detailed in a step-by step manner.
	The examiner has considered applicant's argument, but does not clairify the issues.
	It remains unclear how one identifies "cells whose metabolism results in a local temperature increase and a local pH decrease” within a multi-cellular organism.
	Because the claims recite that the claimed bacteria are "adapted to recognize and destroy growing cancer cells", but do not elaborate on what said claimed bacterial adaptation entails versus bacteria that are not so "adapted", it remains unclear how the claimed bacteria identify and bind to abnormal cells whose metabolism results in a local temperature increase and a local pH decrease”
	Therefore, the rejection is maintained.
The rejection of claim 6 under 35 U.S.C. 112(b), as being indefinite for: (i) what is the tag, and, how said tagging is being performed; and, (ii) to what the systemic immune response, is maintained.
	Applicant argues that claim 1, a parent claim of claim 6, is amended thus obviating this rejection.  Applicant points to teachings in the specification, such as: 
A) The similarities of viral and bacterial! infections are specifically discussed in the application. The penultimate paragraph at page 23 classifies bacteria and viruses as being available for the adaptations featured in the present invention.
B) Entry by membrane fusion is referenced at page 18, second paragraph where components of the attackers’s membrane remain in the plasma mebrane of the attacked host.
C) Parasitic growth of some bacteria is recognized as a powerful force at page 4, first paragraph, last sentence.
D) Selective merging of the adapted biologics such as bacteria or viruses with a target membrane is discussed at page 10, last paragraph.

	The examiner has considered applicant's argument, in light of the amendment of claim 1, but does not find it persuasive.
	It remains unclear how one "marks" the plasma membrane of abnormal cells whose metabolism results in a local temperature increase and a local pH decrease” with a bacterial protein when there is no requirement that said "bacterial protein" have any identity with the bacteria "adapted" to recognize and destroy said abnormal cells.
	Therefore, the rejection is maintained.

The rejection of claims 1-6, 8-18, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement, is maintained.
	Applicant argues that the invention was not intended to feature all e.g., wild-type, non-adapted to the present method bacteria as proper tools in the invention. Claim 1 is amended to clarify this understanding.
	The examiner has considered applicant's argument, in light of the amendment of claim 1, but does not find it persuasive.
	Because the amendment of claim 1 recites that said bacteria are "adapted to recognize and destroy growing cancer cells", but does not elucidate on said "adaption", the scope of the claims remains drawn to all bacteria until such time as "adaption" is clarified.

Claim Objections
Newly amended claim 1 is objected to because of the following: lines 2-3 "recognize ans destroy" should be "recognize and destroy".  Appropriate correction is required.

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 10, 2021